Title: To Thomas Jefferson from Giuseppe Chiappe, 24 May 1788
From: Chiappe, Giuseppe
To: Jefferson, Thomas


          
            
              Excellence
            
            Mogador Le 24e. May 1788.
          
          A l’occasion que Je depeche pour Marseille un Batiment chargé de Retours pour cette Place, Je ne manquerois pas de continuer a V. E. le peu de nouvelles qui courent dans le Paÿs; L’Ambassade Hollandoise n’est pas encore paruë, ni non plus les Anglois se sont deçidés pour avoir libres autre fois les raffrechissements qui leurs ont êtés interdits pour Gibraltar des Ports de l’Arache, Tanger, et Tetuan; L’on attend de deux Cours les dernieres dispositions, et l’on croit fermement qu’elles seront satisfaisentes pour la continuation de la reciproque bonne armonie; Le 20e. du passé il est içi arrivée une Fregatte Portuguaise pour escorter la Fregatte de S.M.I. qui a êté raccomodée de fond en comble a Lisbone, et qui ne tardera a partir pour l’Arache se joindre aux autres Barbaresques qui doivent sortir pour quelque expedition; Je n’ay pas encore reçue la note des Presents envoyés par la Cour de Portugal a S.M.I. dans cette conjoncture, et Je ne manquerois pas d’en notifier V. E. tout de suite qu’elle me parvienne; S.M.I. est partie de Maroc le 6. du Courant pour Mequinez, l’ayant preçedée un Camp de Seize Mille Combattants de ses diverses Provinces, et l’on ignore encore sa veritable destination; Vôtre Nation Americaine continue a jouir des favœurs dont S.M.I. vœut la distinguer, et Je ne doute nullement qu’Elle aura toujours la preference; Je suis mortifié de me voir privé depuis long tems de quelque réponse de la part de
 V. E. a qui J’ay écrit en diverses reprises, et toujours dans l’attente Je reitere a V.E. les offres sinceres de tous mes services, et J’ay l’honneur d’être très-profondement De Vre. Excellence Vre. très Humble & très Obeissant Servitœur,
          
            
              Giuseppe Chiappe
            
          
        